DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a third region comprising a plurality of elements and a plurality of dummy element elements” must be shown or the feature  canceled from the claims 2 and 7-9.  In addition, the “cutting the substrate along the third region” must be shown or the feature  canceled from the claim 6. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim 6 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show forming a first chip comprising the first region and a second chip comprising the second region by cutting the substrate along the third region.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim 6 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show forming a first chip comprising the first region and a second chip comprising the second region by cutting the substrate along the third region.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5 and 7- 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Atsumi et al., US 2015/0255139 (corresponding to US 9,653,611).
In re Claim 1, Atsumi discloses a semiconductor device comprising: a first region 500 comprising a plurality of elements (230a, 230b, 130a, 130b); and a second region 300 comprising a plurality of dummy elements (198, 199) ([0225-0241]), wherein the second region 300 is provided in an outer edge of the first region 500 (Fig. 2), and wherein the plurality of 
In re Claim 3, Atsumi discloses the semiconductor device according to claim 1 or claim 2, wherein an element of the plurality of elements and a dummy element of the plurality of dummy elements have the same structure, and wherein a structure body included in the element and a structure body included in the dummy element are formed with the same material and provided in the same layer  (Figs. 1-2, 6-8; [0[0058 – 00065], [0102 -0111]; [0140 -0146], [0179-0181]); [0235 – 0241]).
In re Claim 4, Atsumi discloses the semiconductor device according to any one of claim 1, wherein the semiconductor device is a chip in which the second region 300 is provided in an end portion (Figs. 1-2, 6-8; [0[0058 – 00065], [0102 -0111]; [0140 -0146], [0179-0181]); [0235 – 0241]).
In re Claim 5, Atsumi discloses the semiconductor device according to any one of claim 1, wherein the oxide semiconductor comprises In, an element M(Mis Al, Ga, Y, or Sn), and Zn ([0179-0181]).

In re Claim 2, Atsumi discloses a semiconductor device (Fig. 8) comprising: a first region 138 comprising a plurality of elements (230a, 230b; 130a, 130b); a second region 294 comprising a plurality of dummy elements (DE1, DE2) (Fig. A); and a third region 299 comprising a plurality of elements (E1, E2) and a plurality of dummy elements (198, 199), wherein the second region 294 is provided in an outer edge of the first region 138 and an outer edge of the third region 294, and wherein the plurality of elements (230a, 230b; 130a, 130b) of DE1, DE2) of the second region 294, and the plurality of elements (E1, E2) and the plurality of dummy elements (198, 199) of the third region 299, each comprise an oxide semiconductor ([0104]; [0179-0181]) (Figs. 1-2, 6-8; [0[0058 – 00065], [0102 -0111]; [0140 -0146], [0179-0181]); [0235 – 0241]). Let’s note that the elements (DE1, DE2) of the second region 294 are considered as dummy elements because the similar to the dummy elements (198, 199) of the third region 299. It would have been obvious to one of ordinary skill in the art at the time the invention was made to consider that the elements (DE1, DE2)  dummy elements because according to MPEP2112.01 [R-3]    Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, the elements (DE1, DE2) of the second region 294 (Fig. A) being substantially identical in structure or composition to the dummy elements (198, 199) inherently function as dummy elements.  
In re Claim 7, Atsumi discloses the semiconductor device according to claim 2, wherein an element of the plurality of elements and  a dummy element of the plurality of dummy elements have the same structure, and wherein a structure body included in the element and a structure body included in the dummy element are formed with the same material and provided in the same layer (Figs. 1-2, 6-8; [0[0058 – 00065], [0102 -0111]; [0140 -0146], [0179-0181]); [0235 – 0241]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Atsumi’s Fig. 8 annotated to show the details cited

In re Claim 8, Atsumi discloses the semiconductor device according to claim 2, wherein the semiconductor device is a chip in which the second region is provided in an end portion (Figs. 1-2, 6-8; [0[0058 – 00065], [0102 -0111]; [0140 -0146], [0179-0181]); [0235 – 0241]).
In re Claim 9, Atsumi discloses the semiconductor device according to claim 2, wherein the oxide semiconductor comprises In, an element M(Mis Al, Ga, Y, or Sn), and Zn ([0179-0181]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893